Citation Nr: 0205646	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  96-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for pulmonary disability, 
claimed as the residuals of pneumonia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1954 to 
January 1956.  He also served with the Naval Reserve 
following discharge from active duty.

This appeal originates from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In January 1996, the RO denied the appellant's 
claims for service connection for residuals of a right thigh 
injury and residuals of pneumonia.  On February 1, 1996, a 
notice of disagreement was received and on February 21, 1996, 
a statement of the case was issued.  The appellant perfected 
his appeal to the Board of Veterans' Appeals (Board) on 
February 26, 1996.  

In January 1999, the Board denied the appellant's claim for 
service connection for residuals of a right thigh injury and 
for residuals of pneumonia and he appealed that decision to 
the Court.  On July 5, 2000, Counsel for the Secretary and 
Counsel for the appellant filed a Joint Motion for Remand of 
One Issue, For Dismissal of the Remaining Issue, and to Stay 
Further Proceedings (Joint Motion).  On July 11, 2000, the 
Court issued an Order granting the motion, vacating the 
Board's January 1999 decision with respect to the issue of 
entitlement to service connection for residuals of pneumonia, 
and remanding the matter for further proceedings consistent 
with the Order.  As requested, the Court also then dismissed 
the appeal with respect to the issue of entitlement to 
service connection for residuals of a right thigh injury.

In November 2000, subsequent to the Court's remand of the 
matter remaining on appeal to the Board, the Board received 
information that the attorney who represented him before the 
Court would not be representing him in proceedings before the 
Department.  The veteran's current representative is AMVETS.

In August 2001, the Board remanded the claim for service 
connection for residuals of pneumonia to the RO for 
additional development.  After completion of the requested 
development to the extent possible, the RO continued the 
denial of the claim and has returned the matter to the Board 
for further appellate consideration.  


FINDING OF FACT

1. All necessary notification and development action has been 
accomplished.  

2.  There is no competent medical evidence that establishes 
that the veteran currently suffers from any disability that 
is a residual of pneumonia contracted during service in 1955.


CONCLUSION OF LAW

The criteria for service connection for claimed residuals of 
pneumonia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The Board finds that, in this case, all necessary 
notification and development action, to include that 
warranted in light of the VCAA and its implementing 
regulations, has been accomplished.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are numerous medical records in the file.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim and has indicated that all 
available records have been obtained.  In this regard, the RO 
has obtained the veteran's service records, which included 
his induction examination, in-service treatment entries, and 
discharge records; there appears to be no indication that any 
service medical records are missing.  Moreover, throughout 
the pendency of the appeal, the RO has notified the veteran 
and his representative of the laws and regulations governing 
the claim, and the evidentiary deficiencies in the claim.  
Following passage of the VCAA, and the Board's August 2001 
remand, in a letter dated later in August 2001, the RO 
provided an explanation of the duties to assist and to 
notify, and advised what evidence VA would obtain as well as 
the information and evidence that the veteran was expected to 
provide in support of his claim for service connection.  In 
November 2001, the veteran was afforded a VA pulmonary 
examination which included a nexus opinion addressing the 
veteran's claim.  The report of examination reflects that the 
VA examiner reviewed and recorded the past medical history, 
noted the veteran's current complaints, conducted physical 
examination and offered an appropriate assessment and 
diagnosis.  Finally, the RO has undertaken appropriate steps 
to obtain evidence that the veteran has asserted is 
supportive of his claim, and there is no assertion or 
indication that there exists any other pertinent, available 
evidence that has not been obtained that is necessary for a 
fair adjudication of the issue on appeal.   

For the foregoing reasons, the Board finds that the claim is 
ready to be considered on the merits.  

Background

The service medical records reflect that upon entry into 
active service in January 1954, there were no relevant 
abnormalities.  A chest x-ray was negative at that time.  In 
December 1955, the veteran was hospitalized for lobar 
pneumonia.  A chest x-ray showed clouding in the right lung 
field that was interpreted as an area of pneumonia.  Three 
days later, an examiner noted good response to penicillin.  
Six days thereafter, an examiner noted no further symptoms 
and indicated that the veteran's medication would be 
discontinued.  

In January 1956, the veteran underwent service separation 
examination.  X-ray examination of the chest was negative and 
physical examination revealed no pertinent abnormalities.

In April 1956, the veteran submitted a claim for, inter alia, 
service connection for pneumonia and chest pain.  He 
indicated that he had had pneumonia during December 1995 and 
January 1956, and chest pain in January 1956. 

In a May 1956 letter, the RO notified the veteran that 
evidence of symptoms of pneumonia since discharge was 
required and that he should submit any evidence on the matter 
within the next 60 days.  Subsequently, in a letter dated in 
July 1956, the RO informed the veteran that because no 
evidence had been received, action had been taken to disallow 
the claim.  

The claims file also reflects that the veteran submitted 
reports of medical history for the Naval Reserves in December 
1957 and November 1958.  He did not indicate a history of any 
relevant health problems on these reports.

In November 1995, the veteran requested service connection 
for residuals of pneumonia.  In connection with the claim, 
the veteran indicated that he had received VA medical 
treatment in Providence for many years, and also that a 
private doctor found a lung spot from pneumonia about 15 or 
20 years earlier.  

Subsequently, the RO received private treatment reports from 
Joseph Tarpey, MD.  The reports note treatment at various 
times during the 1980's and 1990's.  In 1982, Dr. Tarpey 
reported that the veteran had a lung nodule that had first 
been found by a VA examiner several months earlier.  A 
January 1983 report notes that the nodule was in the right 
upper lung and had not increased in size since it was 
discovered approximately one year earlier.  In February 1994, 
the nodule was shown by magnetic resonance imaging (MRI) to 
be benign.  At various times in 1995, chest pain due to 
coronary artery disease was noted.  Anxiety, depression, 
arthritis, and hypertension also were reported.  

In December 1995, the veteran reported that his active duty 
discharge had been delayed for two to three weeks because of 
hospitalization for pneumonia.  He recalled that about 15 to 
20 years earlier, VA x-rays had shown a spot on the lung. 

During his April 1996 hearing before an RO hearing officer, 
the veteran testified that Dr. Tarpey had treated him since 
the 1970's or 1980's.  He testified that VA doctors first 
found a lung spot and told him that it was "service-
connected." 

In May 1996, the RO received VA clinical reports showing 
treatment at various times from 1956 to 1991.  These records 
reflect that, in September 1956, the veteran was hospitalized 
for three days for chills and fever.  X-ray examination at 
that time revealed no abnormalities.  A final diagnosis of 
infectious mononucleosis was given.  The VA hospital report 
further indicated that following treatment for pneumonia 
during active service, the veteran apparently developed a 
"biologic false positive" for syphilis and had considerable 
difficulty getting discharged from active service.  The 
report indicates that the false positive serology eventually 
reverted to negative serology and the veteran was released 
from active service without further delay.  The 
hospitalization report notes that, under these circumstances, 
the veteran's pneumonia was most likely an "atypical 
pneumonia."  An August 1969 chest x-ray was negative, as was 
a December 1974 chest x-ray.  During an October 1981 VA 
hospitalization, it was noted that the veteran had had a 
severe cold in January 1981 that lasted two to three months.  
A routine chest x-ray following the severe cold showed a 
pulmonary nodule on the right lung.  An examiner noted that 
the veteran had smoked one pack of cigarettes per day for the 
previous 20 years.  The veteran underwent bronchoscopy in 
October 1981 and the nodule proved to be pathologically 
benign.  Subsequent reports have followed the essentially 
unchanged pulmonary nodule.  

In November 2001, a VA pulmonary examination was conducted.  
The veteran reiterated his history of pneumonia during 
service and that a spot had been found on his lung in 1981.  
He reported that he currently experienced shortness of breath 
on exertion and a chronic productive cough.  On physical 
examination, the veteran's lungs were found to be clear.  
Chest x-rays showed increased markings but no evidence of a 
nodule.  Pulmonary function studies revealed a mild 
functional impairment.  In the report prepared following the 
examination, the physician noted that there was evidence of a 
mild airway obstruction and mildly impaired gas exchange on 
pulmonary function testing and the degree of disability was 
mild to moderate only.  The examiner further noted that she 
saw no nodules on chest x-ray, and opined that the veteran's 
mild functional abnormalities are not sequelae of his in-
service pneumonia.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2001).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

As indicated above, the service medical records reflect that 
the veteran was diagnosed with lobar pneumonia during active 
duty.  This was shown to be an acute infection that responded 
well to antibiotics which resolved with no contemporaneous 
evidence of residual disability.  Shortly thereafter, the 
veteran underwent service separation examination, at which 
time chest x-rays revealed no evidence of the previous 
infection.  Although the veteran asserts that he had been 
"held over" at the time of separation because of his 
pneumonia, there is no contemporaneous evidence to support 
this assertion.  On the contrary, records associated with a 
1956 hospitalization after the veteran's bout of pneumonia 
indicates that the veteran's course of treatment for 
pneumonia just days prior to his separation examination 
caused a temporary false positive for syphilis, and for that 
reason his separation was delayed until his serology returned 
to normal.  The record also reflects that subsequent chest x-
rays taken in the 1960's and 1970's documented no evidence of 
pulmonary abnormalities related to any in-service pneumonia.  
Furthermore, the competent medical evidence of record does 
not relate the presence of a right lung nodule, first shown 
in 1981 (some 25 years after separation from active duty) to 
any incident of service, to include the veteran's bout with 
pneumonia therein.  

While the veteran maintains that a VA doctor once told him 
that the lung nodule shown in 1981 was related to pneumonia, 
efforts undertaken pursuant to August 2001 remand have been 
unsuccessful in obtaining any such alleged opinion.  While, 
as noted by the RO, the record contains some medical records 
signed by Dr. Baldwin (the physician whom the veteran 
indicates provided the opinion), none of the records include 
any opinion by Dr. Baldwin or any other doctor as the 
existence of any residuals of in-service pneumonia.  Further, 
as the RO established that Dr. Baldwin had died in 1986, 
there is no possibility of obtaining any opinion from him as 
to the relationship between the 1981 lung nodule and the 
veteran's in-service pneumonia.

Finally, and most significantly, the only medical evidence 
that directly addresses whether the veteran currently has any 
disability as a residual of his in-service pneumonia is not 
supportive of the veteran's claim.  In her report, the 
November 2001 VA pulmonary examiner noted that it appeared 
that follow-up chest x-rays after the episode of pneumonia in 
service were read as normal.  While she noted that 
subsequently, a nodule was noted on chest x-ray (presumably, 
the x-ray taken many years after service in 1981), she 
pointed out that presently, she did not see any nodules on 
the veteran's chest x-ray.  She determined that the veteran 
currently has mild airway obstruction and mildly impaired gas 
exchange, as shown by pulmonary function studies.  However, 
she opined that the mild functional abnormalities currently 
shown are not sequelae (residuals) of his in-service 
pneumonia.  The veteran has neither presented nor alluded to 
the existence of any current medical opinion to the contrary.  

The Board notes that the veteran has reported experiencing 
chest pains and what he believed to be residuals of pneumonia 
shortly after separation from active service.  However, even 
accepting such assertions as credible, the fact remains that 
there simply is no competent medical evidence to establish 
that such symptoms were, in fact, associated with the in-
service pneumonia, or competent evidence to establish a nexus 
between any such symptoms and disability shown at any time 
pertinent to the instant claim.  Simply stated, the veteran's 
assertions, alone, do not establish the required nexus 
between in-service pneumonia and any current disability.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  There is no 
question that the veteran is competent to provide evidence as 
to his symptoms.  However, as a layperson without medical 
training and expertise, he is not competent to provide a 
probative opinion on the relationship between asserted 
symptoms and either an in-service disease or injury, or any 
current disability for which service connection is sought.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

For all the foregoing reasons, the Board must conclude that 
the claim for service connection for residuals of pneumonia 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for residuals of pneumonia is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

